United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.L., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DELIVERY CENTER, Little Rock, AR,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
James W. Stanley, Jr., Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1059
Issued: March 27, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 24, 2011 appellant, through her attorney, filed a timely appeal from
November 10, 2010 and February 17, 2011 merit decisions of the Office of Workers’
Compensation Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.
ISSUE
The issue is whether appellant sustained a recurrence of disability commencing on or
about April 17, 2008 causally related to appellant’s accepted employment injury.
FACTUAL HISTORY
On March 18, 2005 appellant, then a 24-year-old mail handler, filed an occupational
disease claim alleging that she suffered from a pain in her lower back, left hip and left leg due to
1

5 U.S.C. § 8101 et seq.

her federal duties which involved bending, stooping, pushing and pulling. OWCP accepted
appellant’s claim for lumbar sprain.
On March 5, 2007 appellant returned to her regular work-related duties. On April 17,
2008 she stopped working citing the inability to perform these duties.
On January 6, 2010 appellant filed a claim for a recurrence of disability commencing on
April 17, 2008.
In a May 11, 2008 report, Dr. Butchaiah Garlapati, a physiatrist, indicated that appellant
had been a patient at his clinic since 2005, that she was being treated for chronic low back pain
that is radicular in type over the left lower extremity secondary to facet arthropathy at L4-5 and
L5-S1 and that she also has left sacroiliac joint dysfunction. He opined that she sustained this
condition due to her employment secondary to repetitive movements. Dr. Garlapati stated that
he never released appellant to regular duty. He continued to treat appellant with a series of
injections. In a July 7, 2008 report, Dr. Garlapati indicated that appellant needed permanent
light-duty work restrictions as a result of the injury to her low back, left hip and leg that she
sustained while working for the employing establishment on March 13, 2005.
By decision dated March 11, 2010, OWCP denied appellant’s claim for a recurrence.
On March 16, 2010 appellant requested a telephonic hearing before an OWCP hearing
representative. On May 28, 2010 this request was changed to a review of the written record. By
decision dated April 4, 2010, the hearing representative set aside the March 11, 2010 OWCP
decision and remanded the case for further development of the medical evidence.
In a report dated April 20, 2010, Dr. Garlapati further stated that appellant’s claim was
closed on April 4, 2008 due to a statement received from his office dated March 2, 2007
indicating that she was to return to regular duty. However, he indicated that the regular duty was
to be her regular already established light-duty work with restrictions and that appellant was
never released to nonrestricted work.
On August 24, 2010 OWCP referred appellant to Dr. Thomas Rooney, a Board-certified
orthopedic surgeon, for a second opinion. In an opinion dated September 8, 2010, Dr. Rooney
noted objective evidence of forminal stenosis at L4-5, L5-S1 on the left side, but stated that there
was no objective evidence of a lumbar sprain at that time. He indicated that appellant’s
condition was not caused by appellant’s work-related activities, but rather by structural changes.
Dr. Rooney noted that appellant’s subjective complaint of pain during physical examination and
resistance to passive movement of the hip and low back do not correspond with the objective
findings. He opined that appellant’s employment injury resulted in a temporary aggravation of
her condition which resolved six weeks after the date of the injury. Dr. Rooney opined that
appellant did not require work restrictions as of April 17, 2008 as a result of the diagnoses
related to the work activities and further opined that appellant needed no ongoing medical
treatment with regard to her work injury and was able to return to normal activities with regard
to her work.
By decision dated November 10, 2010, OWCP denied appellant’s claim for a recurrence.
Appellant requested review of the written record by an OWCP hearing representative.

2

By decision dated February 17, 2011, the hearing representative affirmed the
November 10, 2010 decision.
LEGAL PRECEDENT
A recurrence of disability is the inability to work after an employee has returned to work,
caused by a spontaneous change in a medical condition, which had resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment, which
caused the illness.2
Where an employee claims a recurrence of disability due to an accepted employmentrelated injury, he has the burden of establishing that the recurrence of disability is causally
related to the original injury.3 This burden includes the necessity of furnishing evidence from a
qualified physician who concludes, on the basis of a complete and accurate factual and medical
history, that the condition is causally related to the employment injury. The medical evidence
must demonstrate that the claimed recurrence was caused, precipitated, accelerated or aggravated
by the accepted injury.4
ANALYSIS
OWCP accepted that on March 18, 2005 appellant sustained a lumbar sprain as a result of
her duties as a mail handler. On March 5, 2007 appellant returned to her regular work duties, but
stopped work on April 17, 2008. On January 6, 2010 she filed a claim alleging a recurrence of
the accepted work injury on April 17, 2008.
In order to determine the extent and degree of any employment-related disability, OWCP
referred appellant to the second opinion physician, Dr. Rooney, who opined on August 24, 2010
that there was no objective evidence of a lumbar sprain at that time as appellant’s employment
injury resulted in a temporary aggravation of her condition which resolved six weeks after the
date of injury. Dr. Rooney concluded that her current condition was not caused by her work
activities but rather by structural changes. He explained that appellant’s subjective resistance to
passive movement of the hip and low back did not correspond with the objective findings.
Dr. Rooney stated that she required no ongoing medical treatment with regard to her work injury
and was able to resume her normal activities at work.
In reports dated May 11, 2008 and April 20, 2010, Dr. Garlapati indicated that appellant
was being treated for chronic low back pain that is radicular in type over the left lower extremity
secondary to facet arthropathy at L4-5 and L5-S1 and also had left sacroiliac joint dysfunction.
He opined that she sustained this condition due to her employment due to repetitive movement
and indicated that she needed to be on permanent light-duty restrictions. However, Dr. Garlapati
provided insufficient rationale for his stated conclusion that appellant’s current back condition

2

20 C.F.R. § 10.5(x).

3

Id. at § 10.104(b); Carmen Gould, 50 ECAB 504 (1999); Helen K. Holt, 50 ECAB 279 (1999); Robert H. St.
Onge, 43 ECAB 1169 (1992).
4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.8095.2 (March 2011).

3

was related to her previously accepted employment injury nor did he explain why it was so
debilitating so as to preclude her from performing her regular duties.
The Board finds that OWCP properly gave greater weight to the well-rationalized
medical opinion of Dr. Rooney over the unrationalized opinion of Dr. Garlapati. The Board
finds, accordingly, that appellant did not meet her burden of proof to establish a recurrence of
disability commencing on or about April 17, 2008 causally related to her accepted employment
injury.
CONCLUSION
The Board finds that appellant has not established that she sustained a recurrence of
disability commencing on or about April 17, 2008 causally related to appellant’s accepted
employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated February 17, 2011 and November 10, 2010 are affirmed.
Issued: March 27, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

